      Case 1:18-cv-01723-JS-GRB Document 25-1 Filed 02/15/19 Page 1 of 1 PageID #: 156




                                  IN THE UNITED STATES DISTRICT COURT
                                 FOR THE EASTERN DISTRICT OF NEW YORK
         FREDERICK I. SHARP, Individually and on               )
         Behalf of All Others Similarly Situated,              )
                                                               )
                                   Plaintiff,                  )
                                                               )
                                                               )     Civil Action No. 1:18-CV-01723-JS-GRB
                           v.                                  )
                                                               )
         WOLF APPLIANCE, INC.,                                 )
                                                               )
                                   Defendant.                  )

                                        DECLARATION OF MATTHEW R. LYNCH

                   I, Matthew R. Lynch, declare as follows:

                   1.     I am an attorney at the law firm of Foley & Lardner LLP and am one of the

        attorneys representing Defendant Wolf Appliance, Inc. (“Wolf”) in the above-captioned matter.

        I make this declaration in support of my letter-motion requesting an order granting leave for me

        to withdraw as counsel for Wolf in this matter.

                   2.     I am leaving private practice on February 15, 2019, to accept a position with the

        Wisconsin state government.

                   3.     Wolf will continue to be represented in this matter by my law firm, with Anne

        Sekel and Megan Stelljes continuing as counsel of record.

                   4.     I am not asserting a retaining or charging lien against Wolf.

                   5.     Wolf is aware of my departure, and I have provided Wolf with a copy of the

        letter-motion referenced above.

                   I declare under penalty of perjury that the foregoing is true and correct.

        Dated: February 15, 2019

                                                              /s/ Matthew R. Lynch
                                                              Matthew R. Lynch


4841-9663-1432.1
